Cite as 2022 Ark. 48
                   SUPREME COURT OF ARKANSAS
                                         No.   CR-21-477

 RODDIE LYNN GOLDEN                                Opinion Delivered:   March 3, 2022
                                 PETITIONER
 V.
                                                   PRO SE PETITION FOR WRIT OF
 STATE OF ARKANSAS                                 MANDAMUS
                                RESPONDENT         [GARLAND COUNTY CIRCUIT COURT, NO.
                                                   26CR-19-566]


                                                   PETITION GRANTED.




                              KAREN R. BAKER, Associate Justice

       Petitioner Roddie Lynn Golden filed a pro se petition for writ of mandamus in which

he contends that the Honorable Marcia Hearnsberger, circuit judge, has not ruled on a pro

se motion seeking a nunc pro tunc order in which he claims that a September 21, 2020

sentencing order requires correction of a clerical error. After this court requested a response

in a per curiam order on December 9, 2021, the Attorney General’s Office filed a response

on Judge Hearnsberger’s behalf on December 17. Because the circuit court has not acted on

the original motion, we grant Golden’s request for a ruling on the motion.

       The purpose of a writ of mandamus is to enforce an established right or to enforce

the performance of a duty. Rodgers v. State, 2020 Ark. 272, 606 S.W.3d 72. A writ of

mandamus is issued by this court to compel an official or a judge to take some action. Id. A

writ of mandamus will not lie to control or review matters of discretion and is used to enforce

an established right. Jones v. Ross, 2019 Ark. 283. Issuance of the writ of mandamus is
appropriate only when the duty to be compelled is ministerial and not discretionary. Id.

Mandamus will compel a judge to act when he or she should act, but it will not be used to

tell a judge how to decide a judicial question. Williams v. Porch, 2018 Ark. 1, 534 S.W.3d

152.

       Golden contends that he filed the mandamus action presently before this court

because the circuit court has not ruled on the underlying motion seeking a nunc pro tunc

order. Golden further contends that the pleading does not require “any grant of a ‘informa

pauperis petition’” for the circuit court to rule on the motion to correct clerical errors. The

partial record filed by Golden indicates that he filed a motion seeking a nunc pro tunc order;

however, there is no accompanying petition to proceed in forma pauperis, nor is there an

order disposing of the motion seeking a nunc pro tunc order.

       The circuit court has not informed this court of any action that has been or will be

taken regarding the nunc pro tunc motion. Although the Attorney General’s Office, as the

respondent, filed a response as requested by this court, the response states—what this court

has already gleaned from Golden’s assertions and the partial record—that the “circuit court

has not yet ruled on the motion” and further states it “has no knowledge as to why no ruling

has been issued.” Because the respondent has indicated no reason for the circuit court’s

failure to rule on the matter, Golden’s request for an order disposing of the matter is granted.

Accordingly, Judge Hearnsberger is directed to issue an order disposing of the motion

seeking a nunc pro tunc order within thirty days of the date of this order.

       Petition granted.


                                               2
Roddie L. Golden, pro se petitioner.
Leslie Rutledge, Att’y Gen., by: Christopher R. Warthen, Ass’t Att’y Gen., for respondent.




                                        3